DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new non-final rejection follows as the old grounds of rejection are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 8, 9, 11, 12, 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 787,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims of this application would obviously have been construed from those of the patent by one having ordinary skill in the art at the time the invention was filed.
Claims 1, 3, 4, 8, 9, 11, 12, 16, 18 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-16 and 1-20 of copending Application Nos. 16/083956 and 16083635, (respectively) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims of this application would obviously have been construed from those of the other applications by one having ordinary skill in the art at the time the invention was filed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 8, 9, 11, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US PUB 2016/0201298, hereinafter Taylor) in view of Kean et al. (US PUB 2017/0211244, hereinafter Kean).

Regarding claim 1, Taylor teaches:

A control system for a work vehicle having a blade as a work implement ([0019], disclosing the working machines have blades or other work tools/implements), the control system comprising (Fig. 2, disclosing a control system 108): an actual topography acquisition device that acquires actual topography information which indicates an actual topography of a work target ([0031], Fig. 7, element 158-1, disclosing a controller that identifies a work surface, i.e. actual topography information);

a storage device that stores design topography information which indicates a final design topography that is a target topography of the work target ([0023]; [0032], 158-2, disclosing the controller in communication with a memory, i.e. a storage device, identifies and stores information regarding a pass target, i.e. final design topography information); and a controller configured to (Fig. 3 element 126):

acquire the actual topography information from the actual topography acquisition device ([0031], Fig. 7, element 158-1, disclosing a controller that identifies a work surface, i.e. actual topography information),

acquire the design topography information from the storage device ([0032], 158-2, disclosing the controller, i.e. a storage device, identifies and stores information regarding a pass target, i.e. Final design topography information),

and generate a command signal to move the blade along ([0035], Fig. 7, element 158-8, disclosing the controller enabling sensor-based implement control, i.e. a command signal to move the blade)

a first locus that follows a slope of the actual topography ([0033]; Fig. 4, 7, disclosing creating a loading profile tangent, i.e. a locus that follows a slope, to a work surface, i.e. actual topography),...

Taylor does not explicitly teach:

...and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus.


However, in the same field of endeavor, work machines, Kean teaches:

...and a second locus that is positioned above the actual topography and below the final design topography in front of the first locus ([0052]; Fig. 2, disclosing unloading a work vehicle, i.e. controlling a work implement, positioned above current profile 200, i.e. actual topography, and below target profile, i.e. final design topography).

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the control system taught by Taylor to include the teachings of Kean, in the event of filling(difference in volume), i.e. the actual topography is below the target topography. One would have been motivated to make this combination to achieve increased efficiency.
Allowable Subject Matter
Claims 2, 5-7, 10, 13-15, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.